Exhibit 10.16

 

DONNELLEY FINANCIAL SOLUTIONS, INC.
PERFORMANCE RESTRICTED STOCK AWARD

(2016 PIP)

This Restricted Stock Award (“Award”) is granted as of XXXX (the “Grant Date”)
by Donnelley Financial Solutions, Inc., a Delaware corporation (the “Company”),
to XXXXXX (“Grantee”).

 

1.Grant of Award.  This Award is granted as an incentive for Grantee to remain
an employee of the Company and share in the future success of the Company. The
Company hereby grants to Grantee [XXXXX]1 restricted shares (the “Shares”) (with
[YYYYY] number of shares considered to represent target achievement of the
Performance Condition (as defined below)), subject to the restrictions and on
the terms and conditions set forth herein.  This Award is made pursuant to the
provisions of the Company’s 2016 Performance Incentive Plan (the “2016 PIP”) and
reflects the right to receive [XXXXX] Shares of the Company subject to the
maximum achievement of Performance Conditions set forth in this
Award.  Capitalized terms not defined herein shall have the meanings specified
in the 2016 PIP.  Grantee shall indicate acceptance of this Award by signing and
returning a copy hereof.  The Shares will be held for you by Computershare, the
Company’s transfer agent, until the Performance Vesting Date (as defined below).

2.Vesting.  

(a)The number of Shares subject to the Award that are earned and eligible for
vesting shall be determined as set forth below in Section 4(a), according to the
attainment of the performance condition or conditions as established by the
Committee and set forth on Exhibit A hereto (each, a “Performance Condition”)
for the applicable performance period (the “Performance Period”) as established
by the Committee and set forth on Exhibit A. The Committee shall determine and
certify the attainment of each Performance Condition after the applicable
Performance Period.

(b)This Award is intended to constitute “performance-based compensation” within
the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) and is intended to comply the requirements thereof to the extent
Grantee is a “covered person” within the meaning of Section 162(m).

(c)Notwithstanding anything provided in the 2016 PIP or any other agreement with
Grantee to the contrary, on the date of a Change in Control, the Committee shall
measure the attainment of each Performance Condition as of the end of the
Company’s last fiscal quarter ending immediately prior to the fiscal quarter in
which the Change in Control takes place and determine the number of Shares
payable as of the date of such Change in Control.  Such Shares shall continue to
remain subject to time-based vesting until the end of the Performance Period;
provided, however, that if on or within three months prior to or two years after
the date of such Change in Control, Grantee’s employment is

 

1 

Note: Since these are restricted stock awards, note that this represents the
maximum award (150%) that could be earned under the scale, which will then be
cut back based upon actual performance.

 

--------------------------------------------------------------------------------

 

terminated by the Company or any successor entity thereto without Cause, or
Grantee resigns his or her employment with Good Reason, all of the unvested
Shares deemed payable pursuant to this paragraph 2(c) shall immediately vest and
become payable as of the date of such termination of employment.  Unless
otherwise defined in Grantee’s employment agreement or other arrangement with
the Company, “Cause” and “Good Reason” shall have the meanings ascribed to them
below.

“Cause” means (i) Grantee’s willful and continued failure to perform
substantially his or her duties with the Company (other than any such failure
resulting from Grantee’s incapacity due to physical or mental illness or any
such failure subsequent to Grantee’s being delivered a notice of termination
without Cause) after a written demand for substantial performance is delivered
to Grantee by the Group President, the Chief Executive Officer, or the Board
that identifies the manner in which Grantee has not performed his or her duties,
(ii) Grantee’s willful engaging in conduct which is demonstrably and materially
injurious (monetarily or otherwise) to the business, reputation, character or
community standing of the Company, (iii) conviction of or the pleading of nolo
contendere with regard to a felony or any crime involving fraud, dishonesty or
moral turpitude, or (iv) a refusal or failure to attempt in good faith to follow
the written direction of the Group President, the Chief Executive Officer, or
the Board (provided that such written direction is consistent with Grantee’s
duty and station) promptly upon receipt of such written direction.  For the
purposes of this definition, no act or failure to act by Grantee shall be
considered “willful” unless done or omitted to be done by Grantee in bad faith
and without reasonable belief that Grantee’s action or omission was in the best
interests of the Company.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of the Company’s principal outside counsel shall be conclusively presumed
to be done, or omitted to be done, by Grantee in good faith and in the best
interests of the Company.  Notwithstanding the foregoing, the Company shall
provide Grantee with a reasonable amount of time, after a notice and demand for
substantial performance is delivered to Grantee, to cure any such failure to
perform, and if such failure is so cured within a reasonable time thereafter
(which shall be no less than thirty (30) days), such failure shall not be deemed
to have occurred.

 

“Good Reason” means, without Grantee’s express written consent, the occurrence
of any of the following events: (i) a change in Grantee’s duties or
responsibilities (including reporting responsibilities) that taken as a whole
represents a material and adverse diminution of Grantee’s duties,
responsibilities or status with the Company (other than a temporary change that
results from or relates to Grantee’s incapacitation due to physical or mental
illness), (ii) a reduction by the Company in Grantee’s rate of annual base
salary or annual target bonus opportunity (including any material and adverse
change in the formula for such annual bonus target) as the same may be increased
from time to time, (iii) any requirement of the Company that Grantee’s office be
more than seventy-five (75) miles from Grantee’s then-primary work location, or
(iv) any material breach by the Company of any employment agreement between
Grantee and the Company.  Notwithstanding the foregoing, a Good Reason event
shall not be deemed to have occurred if the Company cures such action, failure
or breach within thirty (30) days after receipt of notice thereof given by
Grantee.  Grantee’s right to terminate employment for

-2-

 

--------------------------------------------------------------------------------

 

Good Reason shall not be affected by Grantee’s incapacities due to mental or
physical illness and Grantee’s continued employment shall not constitute consent
to, or a waiver of rights with respect to, any event or condition constituting
Good Reason; provided, however, that Grantee must provide notice of termination
of employment within ninety (90) days following Grantee’s knowledge of an event
constituting Good Reason or such event shall not constitute Good Reason under
this Agreement.

3.Treatment Upon Separation from Service.

(a)Notwithstanding any other agreement with Grantee to the contrary, if
Grantee’s employment terminates by reason of death or Disability (as defined in
the applicable Company long-term disability policy as in effect at the time of
Grantee’s disability), a pro rata portion of any unvested Performance Units
shall vest and become payable, based the attainment of each Performance
Condition as of the end of the Company’s last fiscal quarter ending immediately
prior to the fiscal quarter in which the date of death or determination of
Disability took place.  

(b)[Subject to paragraph 2(c) above and the terms and conditions of any
employment agreement between Grantee and the Company, if Grantee’s employment
terminates for reason other than for death or Disability, the unvested Shares
shall be forfeited.][For CEO only: Subject to paragraph 2(c) above and the terms
and conditions of any employment agreement between Grantee and the Company, if
Grantee’s employment terminates for reason other than for death or Disability,
the Shares shall continue to vest and be payable, if at all, on the same terms
and conditions that would have applied had Grantee’s employment not terminated
(i.e., performance measured on December 31, 2019).]

4.Period of Restriction.  The number of Shares under the Award that vest shall
be based upon the achievement of the Performance Condition for the applicable
Performance Period set forth on Exhibit A (such Shares shall be referred to as
the “Earned Shares”).  Subject to Grantee’s continued employment with the
Company through the end of the Performance Period, the performance-based vesting
restrictions set forth in this Award with respect to the Earned Shares shall
lapse upon certification by the Committee that the Performance Condition for the
applicable Performance Period set forth on Exhibit A has been satisfied (the
“Performance Vesting Date”). Upon the Performance Vesting Date, all restrictions
applicable to the Earned Shares shall lapse. Unless the vesting of the Shares is
accelerated under the circumstances set forth above, if the Performance
Condition is not satisfied, then no Shares shall be Earned Shares, and all
Shares shall be forfeited. Any Shares subject to the Award that do not become
Earned Shares pursuant to this Section 4(a) shall be cancelled and surrendered
to the Company without payment of any consideration to Grantee immediately upon
the determination of the number of Earned Shares pursuant to Exhibit A (the
“Cancelled Shares”).

5.Rights as a Shareholder.  Grantee shall have all rights of a shareholder
(including, without limitation, dividends  and voting rights) with respect to
the Shares, for record dates occurring on or after the Grant Date and prior to
the date any such Shares are forfeited in accordance with this Award, except
that any dividends or distributions shall,

-3-

 

--------------------------------------------------------------------------------

 

until such time as the applicable restrictions have lapsed, be deposited with
the Company or any holder appointed, (together with a stock power endorsed in
blank or other appropriate instrument of transfer for dividends or distributions
paid in Shares or other securities with respect to the Shares), or credited to
Grantee’s book-entry account, as applicable, and shall be subject to the same
restrictions (including, without limitation, the need to satisfy the Performance
Condition) as such Shares and otherwise considered to be such Shares for all
purposes hereunder.  Grantee shall not have the rights of a shareholder with
respect to any Cancelled Shares, and shall not be entitled to receive any
dividends or distributions paid with respect to such Cancelled Shares.

6.Withholding Taxes.  

(a)All payments or distributions of Earned Shares or with respect thereto shall
be net of any amounts required to be withheld pursuant to applicable federal,
national, state and local tax withholding requirements (the “Required Tax
Payments”). The Company may require Grantee to remit to it an amount sufficient
to satisfy such Required Tax Payments prior to delivery of any certificates for
such Earned Shares or with respect thereto. In lieu thereof, the Company shall
have the right to withhold the number of Earned Shares equal to the amount of
such taxes or may withhold such amount from any other amounts (provided such
amounts do not constitute deferred compensation within the meaning of Section
409A of the Code) that are due or to become due from such corporation to Grantee
as the Company shall determine.

(b)Grantee may elect to satisfy his obligation to advance the Required Tax
Payments by any of the following means:  (1) a cash payment to the Company, (2)
delivery to the Company of previously owned whole shares of Common Stock for
which Grantee has good title, free and clear of all liens and encumbrances,
having a fair market value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Award (the “Tax Date”), equal
to the Required Tax Payments, (3) directing the Company to withhold a number of
Shares subject to this Award having a fair market value, determined as of the
Tax Date, equal to the Required Tax Payments or (4) any combination of
(1)-(3).  Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by Grantee.  No certificate representing a share of Common
Stock shall be delivered until the Required Tax Payments have been satisfied in
full.  For purposes of this Award, the fair market value of a share of Common
Stock on a specified date shall be determined by reference to the closing stock
price in trading of the Common Stock on such date or, if no such trading in the
Common Stock occurred on such date, then on the next preceding date when such
trading occurred.

7.Non-Solicitation.

(a)Grantee hereby acknowledges that the Company’s relationship with the customer
or customers Grantee serves, and with other employees, is special and unique,
based upon the development and maintenance of good will resulting from the
customers' and other employees’ contacts with the Company and its employees,
including Grantee.  As a result of Grantee’s position and customer contacts,
Grantee recognizes that Grantee will gain

-4-

 

--------------------------------------------------------------------------------

 

valuable information about (i) the Company’s relationship with its customers,
their buying habits, special needs, and purchasing policies, (ii) the Company’s
pricing policies, purchasing policies, profit structures, and margin needs,
(iii) the skills, capabilities and other employment-related information relating
to Company employees, and (iv) and other matters of which Grantee would not
otherwise know and that is not otherwise readily available.  Such knowledge is
essential to the business of the Company and Grantee recognizes that, if Grantee
has a Separation from Service, the Company will be required to rebuild that
customer relationship to retain the customer's business.  Grantee recognizes
that during a period following Separation from Service, the Company is entitled
to protection from Grantee’s use of the information and customer and employee
relationships with which Grantee has been entrusted by the Company during
Grantee’s employment.

(b) Grantee acknowledges and agrees that any injury to the Company’s customer
relationships, or the loss of those relationships, would cause irreparable harm
to the Company.  Accordingly, Grantee shall not, while employed by the Company
and for a period of one year from the date of Grantee’s Separation from Service
for any reason, including Separation from Service initiated by the Company with
or without cause, directly or indirectly, either on Grantee’s own behalf or on
behalf of any other person, firm or entity, solicit or provide services that are
the same as or similar to the services the Company provided or offered while
Grantee was employed by the Company to any customer or prospective customer of
the Company (i) with whom Grantee had direct contact during the last two years
of Grantee’s employment with the Company or about whom Grantee learned
confidential information as a result of his or her employment with the Company
or (ii) with whom any person over whom Grantee had supervisory authority at any
time had direct contact during the last two years of Grantee’s employment with
the Company or about whom such person learned confidential information as a
result of his or her employment with the Company.

(c)Grantee shall not, while employed by the Company and for a period of two
years following Grantee’s Separation from Service for any reason, including
Separation from Service initiated by the Company with or without cause, either
directly or indirectly solicit, induce or encourage any individual who was a
Company employee at the time of, or within six months prior to, Grantee’s
Separation from Service, to terminate their employment with the Company or
accept employment with any entity, including but not limited to a competitor,
supplier or customer of the Company, nor shall Grantee cooperate with any others
in doing or attempting to do so.  As used herein, the term "solicit, induce or
encourage" includes, but is not limited to, (i) initiating communications with a
Company employee relating to possible employment, (ii) offering bonuses or other
compensation to encourage a Company employee to terminate his or her employment
with the Company and accept employment with any entity, including but not
limited to a competitor, supplier or customer of the Company, or (iii) referring
Company employees to personnel or agents employed by any entity, including but
not limited to competitors, suppliers or customers of the Company.

(d)Grantee acknowledges that the non-solicitation restrictions set forth in this
Section 7 apply whether or not the Shares subject to this Award actually vest.

-5-

 

--------------------------------------------------------------------------------

 

8.Miscellaneous.

(a)The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of the Earned Shares pursuant hereto and all other fees
and expenses necessarily incurred by the Company in connection therewith, and
will use reasonable efforts to comply with all laws and regulations which, in
the opinion of counsel for the Company, shall be applicable thereto.

(b)Nothing in this Award shall confer upon Grantee any right to continue in the
employ of the Company or any other company that is controlled, directly or
indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.  

(c)This Award shall be governed in accordance with the laws of the state of
Delaware.

(d)This Award shall be binding upon and inure to the benefit of any successor or
successors to the Company.  

(e)Neither this Award nor the Shares nor any rights hereunder or thereunder may
be transferred or assigned by Grantee prior to vesting other than by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or other procedures approved by the
Company.  Any other transfer or attempted assignment, pledge or hypothecation,
whether or not by operation of law, shall be void.

(f)The Committee, as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Award or the
Shares.  This Award and the Shares are subject to the provisions of the 2016 PIP
and shall be interpreted in accordance therewith.

(g)If Grantee is a resident of Canada, Grantee further agrees and represents
that any acquisitions of Common Stock hereunder are for his own account for
investment, and without the present intention of distributing or selling such
Common Stock or any of them. Further, the Company and its subsidiaries expressly
reserve the right at any time to dismiss Grantee free from any liability, or any
claim under this Award, except as provided herein or in any agreement entered
into hereunder.  Any obligation of the Company under this Award to make any
payment at any future date or issue Common Stock merely constitutes the unfunded
and unsecured promise of the Company to make such payment or issue such Common
Stock; any payment shall be from the Company’s general assets in accordance with
this Award and the issuance of any Common Stock shall be subject to the
Company’s compliance with all applicable laws including securities law and the
laws its jurisdiction of incorporation or continuance, as applicable, and no
Grantee shall have any interest in, or lien or prior claim upon, any property of
the Company or any subsidiary by reason of that obligation.  If Grantee is a
resident of Canada, Grantee hereby indemnifies the Company against and agrees to
hold it free and harmless from any loss, damage, expense or liability resulting
to the Company if any sale

-6-

 

--------------------------------------------------------------------------------

 

or distribution of the Common Stock by Grantee is contrary to the
representations and agreements referred to above.

(h)If there is any inconsistency between the terms and conditions of this Award
and the terms and conditions of Grantee’s employment agreement, employment
letter or other similar agreement, the terms and conditions of such agreement
shall control.

-7-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

 

Donnelley Financial Solutions, Inc.

By:

Name:  Diane Bielawski

Title:  Chief Human Resources Officer

 

 

All of the terms of this Award are accepted as of this ___ day of ______, 2017.

 

 

______________________________

Grantee:  

 

 

-8-

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

-9-

 